EXHIBIT 10.15


NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 14, 2004, by
and between National Medical Health Card Systems, Inc. (the “Company”) a
Delaware corporation with an office and place of business at 26 Harbor Drive,
Port Washington, NY 11050, and James Bigl, who resides at 4010 NE 26th Ave.,
Lighthouse Point, FL 33064 (the “Executive”).

RECITALS:

        WHEREAS, the Executive serves as the President and Chief Executive
Officer of the Company pursuant to the Employment Agreement dated May 3, 2000,
as amended (the “Existing Agreement”);

        WHEREAS, the Company desires to appoint the Executive as Chairman of the
Board of Directors of the Company (the “Board”) and make other changes to the
Existing Agreement;

        WHEREAS, the Company desires to continue to employ the Executive as the
President and Chief Executive Officer of the Company pursuant to the terms and
subject to the conditions contained herein;

        WHEREAS, following the appointment of a successor to the Executive as
President and /or Chief Executive Officer of the Company (the “Successor”), the
Company desires to retain the Executive as a consultant to the Company pursuant
to the terms and subject to the conditions contained herein; and

        WHEREAS, the Company and the Executive desire to amend and restate the
Existing Agreement to set forth the terms and conditions upon which the
Executive shall continue to serve the Company.

AGREEMENT:

1.     TERM OF EMPLOYMENT.

1.1   The Company hereby desires to continue to employ the Executive, and the
Executive hereby accepts such continued employment with the Company, all in
accordance with the terms and conditions hereof, for a term (the “Employment
Period” ) commencing on the date hereof and, unless the parties mutually agree
in writing to extend such period, expiring (subject to earlier termination
pursuant to the provisions of Section 5 hereof) on the earlier of (i) the
appointment of the Successor, or (ii) October 31, 2006.

2. DUTIES/POSITIONS.

2.1   During the Employment Period, the Executive shall continue to be employed
by the Company as its President and Chief Executive Officer, and a member of the
Board. The Executive shall report on a regular basis directly to the Board and
shall perform such duties consistent with his position as of such nature as are
usually associated with such office, and the Executive shall have such powers
relating to the Company as shall from time to time be assigned to him by the
Board.

2.2   During the Employment Period, the Executive shall devote his full business
time, best efforts, energies, attention and ability to the business and
interests of the Company. Company acknowledges that with management’s approval,
such approval not to be unreasonably withheld, the Executive may sit on boards
of non-competing companies so long as the Executive’s involvement does not
prevent the Executive from meeting his obligations to Company. The Company is
undertaking a search for the Successor, and the Executive shall assist the
Company in such effort.

2.3   At such time as the Company appoints one or more other individuals to
serve as President and/or Chief Executive Officer of the Company, the Executive
shall submit a letter to the Company resigning all of his offices with the
Company and its subsidiaries and shall resign as an employee of the Company, but
shall remain as the Chairman of the Board or Vice Chairman of the Board and
shall be retained as a consultant of the Company on the terms and conditions
specified in Section 7 below.

2.4   Promptly following the date hereof, the Board shall appoint the Executive
as the Chairman of the Board.

3.     COMPENSATION DURING EMPLOYMENT PERIOD.

3.1   As full compensation for his services and undertakings during the
Employment Period, the Executive shall receive a salary at the rate of
$325,000.00 per year, subject to adjustment as hereafter provided, payable in
twenty-six equal installments or other more frequent installments in accordance
with the regular pay policies of the Company. The Executive’s annual bonus for
fiscal 2004 shall be determined by the compensation committee of the Board under
the 2004 annual bonus plan. Furthermore, the Executive shall receive a full year
bonus for the fiscal year 2005, as determined pursuant to a bonus plan for
fiscal 2005 to be adopted by the compensation committee of the Board, should the
Executive serve as President and Chief Executive Officer of the Company at least
through January 1, 2005. For the purposes of calculating the Executive’s annual
bonus, such calculation shall exclude distributions made to holders of the
Company’s preferred stock or distributions made pursuant to other financing
instruments.

3.2   During the Employment Period, the Executive shall also be entitled to (a)
four (4) weeks paid vacation annually, (b) participate in group medical
insurance and other benefits or programs of the Company hereafter established
and made available by the Company to its executives, and (c) officers/directors
insurance, the cost of which will be borne by the Company.

3.3   The Company shall deduct from the Executive’s salary, bonus or incentive
compensation any federal, state or city withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any federal, state or city laws, rules or
regulations.

3.4   During the Employment Period (and not following the termination of the
Executive’s employment), the Company shall pay the Executive the sum of $10,000
per calendar quarter for non-accountable expenses incurred by him in connection
with the performance of his duties or in furtherance of the business and/or
interest of the Company.

3.5   During the Employment Period, the Company shall afford the Executive the
right to be a selling shareholder in connection with any offering of equity
securities by the Company or another selling shareholder with which the Company
cooperates so long as such participation is not in conflict or inconsistent with
any other agreement of the Company in effect on October 30, 2003, provided that
the Executive may only sell up to one-third of the shares held by the Executive
(on a fully diluted basis) as of the date of this Agreement and further provided
that such sales by the Executive has been consented to by the lead Underwriter
of the offering.

4.     STOCK OPTIONS.

4.1   The Company has previously granted the Executive the following options
(collectively referred to herein as the “Existing Options”): (a) an option to
acquire 100,000 shares of the Company’s Common Stock at a price per share of
$4.00 pursuant to a stock option agreement dated June 12, 2000 (the “June 2000
Option”); (b) an option to acquire 11,000 shares of the Company’s Common Stock
at a price per share of $1.67 pursuant to a stock option agreement dated
February 20, 2001 (the “February 2001 Option”) (c) an option to acquire 20,000
shares of the Company’s Common Stock at a price per share of $3.00 pursuant to a
stock option agreement dated June 12, 2001 (the “June 2001 Option”); (d) an
option to acquire 100,000 shares of the Company’s Common Stock at a price per
share of $9.00 pursuant to a stock option agreement dated April 30, 2002 (the
“April 2002 Option”); (e) an option to acquire 350,000 shares of the Company’s
Common Stock at a price per share of $9.45 pursuant to a stock option agreement
dated June 26, 2002 (the “June 2002 Option”); and (f) an option to acquire
50,000 shares of the Company’s Common Stock at a price per share of $10.47
pursuant to a stock option agreement dated July 22, 2003 (the “July 2003
Option”).

4.2   The Company shall hold the Executive harmless from any golden parachute
tax imposed by any federal, state or local taxing authority as a result of any
of the payments made pursuant to this Agreement, including any Stock Options
granted to the Executive by the Company. Payment of such golden parachute tax
plus any additional taxes imposed as a result of the payment by the Company of
such golden parachute tax, shall be made at the time the Executive is required
to pay such golden parachute tax. The Executive agrees to cooperate fully with
the Company in any protest or appeal by the Company in the event of the
imposition of such golden parachute tax.

4.3  (a)  The Company acknowledges that all of the Existing Options became fully
vested upon consummation of the closing date (the “Closing Date”) of the
transaction (the “New Mountain Transaction”) contemplated by Preferred Stock
Purchase Agreement (the “Purchase Agreement”) dated as of October 30, 2003 by
and between the Company and New Mountain Partners, L.P. (the “Purchaser”).

(b)     Notwithstanding the provisions of Section 4.3(a), except as provided in
Section 4.3(c) below, the Executive shall continue to be restricted from
exercising certain Existing Options as set forth below:

(i)     with respect to the Existing Option to acquire 350,000 shares of the
Company’s Common Stock pursuant to the June 2002 Option, such option shall
become exercisable with respect to one-third of the shares on June 12, 2004 and
an additional one-third of the shares subject to such option on each of the
first two anniversaries of that date; and

(ii)     with respect to the Existing Option to acquire 50,000 shares of the
Company’s Common Stock pursuant to the July 2003 Option, such option shall
become exercisable with respect to one-third of the shares on June 12, 2004 and
an additional one-third of the shares subject to such option on each of the
first two anniversaries of that date.

(c)     If the Executive’s employment with the Company terminates for any reason
(including by reason of death or disability) (other than as a result of the
Executive’s commencement of service as a consultant pursuant to Section 7 below)
or the Executive’s consultancy with the Company terminates for any reason
(including by reason of death or disability), each of the Existing Options, to
the extent not then exercisable, shall become immediately exercisable by the
Executive on the date of such termination; provided, however, that, if the
Executive’s employment or consultancy with the Company is terminated (a) by the
Company for Cause pursuant to Section 5.2 or (b) by the Executive other than for
Good Reason (but not in the case of the Executive’s death or disability), the
Company shall have the right to elect to unilaterally amend each of the Existing
Options, to the extent not then exercisable, such that each such option will not
become immediately exercisable by the Executive on the date of such termination
and will instead (x) remain outstanding until such option’s expiration date and
(y) continue to become exercisable pursuant to the schedule set forth in clauses
(i) and (ii) of Section 4.3(b). All of the restrictions on exercise contained in
clauses (i) and (ii) of Section 4.3(b) shall lapse and be of no further force or
effect upon the occurrence of a Change of Control (as defined below) following
the date hereof, without regard to the Executive’s status as an employee or
consultant or otherwise. For the purposes of this Section 4.3(c), a Change of
Control shall mean (i) the acquisition by any person or persons acting as a
group (other than any existing stockholder of the Company holding more than 4%
of the Company’s outstanding Common Stock as of October 30, 2003) following the
date hereof of more than 50% of the Company’s outstanding voting stock; (ii) the
acquisition by the Purchaser of 100% of the outstanding capital stock of the
Company; (iii) the merger of the Company with or into another corporation where
the Company is not the surviving entity and the Company’s stockholders
immediately prior to the merger do not have the right to elect a majority of the
members of the Board of Directors of the surviving entity; (iv) any reverse
merger in which the Company’s stockholders immediately prior to the merger do
not have the right to elect a majority of the members of the Board of Directors
of the surviving entity; or (v) the sale of all or substantially all of the
assets of the Company. Notwithstanding anything to the contrary contained in
this Section 4.3(c) or the Existing Options, the Company will enter into an
arrangement with the Executive in anticipation of or in connection with any
voluntary or involuntary termination (including by reason of death or
disability) of his employment or consultancy under this Agreement to permit the
Executive or the Executive’s estate or personal representative a reasonable
opportunity to exercise the Existing Options, to the extent that Executive would
not otherwise have such ability, provided that nothing in this sentence shall
affect the Company’s rights contained in the proviso to the first sentence of
this paragraph.

(d)     Notwithstanding anything herein to the contrary, the restrictions on
exercise contained in clauses (i) and (ii) of Section 4.3(b) shall lapse and be
of no further force or effect if the Company does not appoint a Successor on or
before April 30, 2005.

5.     TERMINATION OF EMPLOYMENT.

5.1 If the Executive dies or becomes disabled during the Employment Period, his
salary and, except as otherwise provided hereunder, all other rights under this
Agreement shall terminate at the end of the month during which death or
disability occurs. For the purposes of this Agreement, the Executive shall be
deemed to be “disabled” if he has been unable to perform his duties for six
consecutive months or nine months in any twelve-month period, all as determined
in good faith by the Board. Notwithstanding the definition of disabled contained
in the preceding sentence, in the event that the Executive is receiving
disability insurance benefits during any period prior to the termination of his
employment with the Company as provided in this Section 5.1, the Executive’s
salary shall be reduced by an amount equal to such disability insurance benefits
during such period.

5.2 The Company, in addition to any other remedies available to it, either at
law or in equity, may terminate the Executive’s employment with the Company
without any further liability or obligation to the Executive under this
Agreement from and after the date of such termination (except as provided in
Section 4.3(c)), by delivering to the Executive written notice of a termination
for Cause as hereinafter defined. For purposes hereof, “Cause” shall mean the
occurrence of any of the following events:

(a)     commission by the Executive of a material breach of this Agreement
which, if curable, remains uncured for fifteen (15) days after the Executive
receives written notice thereof,

(b)     indictment of the Executive for a felony or other serious crime, or

(c)     acts of gross misconduct.

5.3 (a) In the event that the Company terminates the Executive’s employment
during the Employment Period for any reason (including death or disability)
other than for Cause in accordance with this Agreement or should the Executive
terminate his employment during the Employment Period by delivering to the
Company written notice of a termination for “Good Reason” as hereinafter defined
(but not in the event of termination by the Executive without Good Reason), the
Company shall pay (i) the Executive an amount equal to two years salary and
bonus based upon the trailing twelve months in a single lump sum on the next
regularly scheduled pay date, and (ii) subject to Section 7.6, without
duplication, the Executive’s and his dependents COBRA continuation coverage
premiums for a period of 18 months following such termination and, thereafter,
the cost of conversion coverage for the Executive and his dependents for a
period of six months, but, in either case, not beyond the Executive’s
commencement of other substantially full time employment. The parties agree and
acknowledge that neither (x) the expiration of the Employment Period nor (y) the
termination of the Executive’s employment hereunder in connection with, or the
changes in duties, responsibilities, reporting relationship or title resulting
from, the commencement of the Executive’s service as a consultant pursuant to
Section 7 below will entitle the Executive to any payments or benefits under
this Section 5.3.

(b)     The parties hereto acknowledge that the Executive shall not be entitled
to any payments or benefits under this Section 5.3 upon the expiration of the
Employment Period or as a result of the termination of his consultancy pursuant
to Section 7 below or the expiration of the Consulting Period (as defined below)
pursuant to Section 7 below.

5.4      For purposes hereof, "Good Reason" shall mean the occurrence of any of
the following events:

(a)     a material diminution during the Employment Period in the Executive’s
duties, responsibilities, reporting relationship or title as set forth in
Section 2.1 hereof;

(b)     a breach by the Company of the compensation and benefits provisions set
forth in Section 3 hereof;

(c)     a material breach by the Company of any of the other terms of this
Agreement; or

(d)     the Executive is no longer a member of the Board (other than by reason
of his resignation or failure to stand for re-election).

6.     OPTION GRANT.

6.1   The Executive shall be granted non-qualified options (the “Options”) to
purchase 50,000 shares of the Company’s Common Stock (the “Option Shares”) at an
exercise price of $36.10 per share. The Options will be fully vested and
exercisable from and after the date hereof. The Options shall be evidenced by a
Stock Option Agreement to be prepared by the Company.

6.2   During the period commencing on the date hereof and ending on the first
anniversary of the date hereof, the Executive may not Dispose (as defined below)
of more than 30,000 of the Option Shares (subject to adjustment to reflect stock
splits, recapitalization and other similar events) in the aggregate. During the
period commencing on the date hereof and ending on the second anniversary of the
date hereof, the Executive may not Dispose of more than 40,000 of the Option
Shares (subject to adjustment to reflect stock splits, recapitalization and
other similar events) in the aggregate. From and after the second anniversary of
the date hereof, the Executive may Dispose of any or all of the Option Shares,
subject to applicable law. For purposes hereof, the term “Dispose” shall mean
(i) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, the applicable Option Shares or any securities convertible into or
exercisable or exchangeable for such shares, or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the applicable Option Shares, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of such shares of Option Shares or such other securities, in cash or
otherwise. Notwithstanding the foregoing, the Executive may immediately Dispose
of all of the Option Shares (subject to applicable law) upon the occurrence of a
Change of Control or if his employment or consultancy is terminated by the
Company without Cause (other than in connection with the Executive’s
commencement of service as a consultant pursuant to Section 7 below), by the
Executive for Good Reason or due to his death or disability. In order to enforce
the foregoing covenant, the Company may impose stop-transfer instructions with
respect to the securities of the Executive until the end of the applicable
periods.

6.3     Section 5.5 of the Existing Agreement is hereby terminated without any
liability on the part of the Company.

6.4      The Executive's obligation under Section 3.6 of the Existing Agreement
are hereby terminated.

7.     TERMS AND CONDITIONS OF CONSULTANCY.

7.1   Unless the Executive’s employment hereunder is terminated pursuant to
Section 5 above, the Company shall retain the Executive as a nonexclusive,
independent consultant, and the Executive shall serve in such capacity, all in
accordance with the terms and conditions hereof, for a period (the “Consulting
Period”) commencing immediately following the termination of the Employment
Period and expiring, unless sooner terminated by either party on 30 days prior
written notice or due to the Executive’s death or disability, on the second
anniversary of the commencement of the Consulting Period.

7.2   During the Consulting Period, the Executive shall receive an annual
consulting fee of $125,000, payable in equal monthly installments on the
fifteenth day of each month during the Consulting Period. In addition, during
the Consulting Period, (a) the Executive shall be entitled to receive an amount
of options normally granted to non-employee members of the Board, on terms and
conditions typically contained in such options, and (b) for as long as the
Executive is a director, and shall be entitled to be covered by
officers/directors insurance, the cost of which to be borne by the Company.

7.3   During the Consulting Period, the Executive shall serve as a senior level
consultant to the Board with regard to both transition matters and other
strategic matters of the Company and shall have duties commensurate with those
of senior management consultants of similarly sized companies. The Consultant
shall devote, on average, approximately forty hours per month to the performance
of his obligations hereunder to the Company and shall maintain written records
and appropriate documentation with respect to such obligations.

7.4   If, prior to the expiration of the Consulting Period, (i) the Company
terminates the Executive’s consultancy for any reason (including by reason of
death or disability) other than Cause or (ii) the Executive terminates his
consultancy for Good Reason (which, for these purposes, shall also include, the
Board removing the Executive as Chairman and Vice Chairman of the Board), then,
provided that the Executive has resigned from the Board and executed a mutually
acceptable reciprocal release with the Company having customary terms and
exceptions, the Company shall pay the Executive $125,000 in a single lump sum
and the provisions of Section 4.3(c) shall apply to the Existing Options.

7.5   The Executive, as an independent contractor (rather than an employee of
the Company), shall have no authority to legally bind the Company in his
capacity as a consultant and shall not hold himself out as having such authority
and, unless otherwise provided herein, shall not be entitled to any benefits
available to employees of the Company.

7.6   For a period of two years following the commencement of the Consulting
Period, the Executive shall continue to receive the group medical insurance and
other welfare benefits that he received at the time his employment with the
Company terminated, or the Company shall in the alternative reimburse the
Executive for the reasonable costs of such benefits to the extent the Executive
is no longer entitled to such benefits under the terms of the applicable plan.

7.7   The Company will reimburse the Executive for reasonable business expenses
in connection with the performance of his consultancy services hereunder in
accordance with the Company’s standard reimbursement policy.

8.     COVENANT NOT TO DISCLOSE.

8.1   The Executive covenants and undertakes that he will not at any time during
or after the termination of his employment hereunder reveal, divulge, or make
known to any person, firm, corporation, or other business organization (other
than the Company or its affiliates, if any), or use for his own account any
customers’ lists, trade secrets, or any secret or any confidential information
(“Confidential Information”) of any kind used by the Company during his
employment by the Company, and made known (whether or not with the knowledge and
permission of the Company, whether or not developed, devised, or otherwise
created in whole or in part by the efforts of the Executive, and whether or not
a matter of public knowledge unless as a result of authorized disclosure) to the
Executive by reason of his employment by the Company. The Executive further
covenants and agrees that he shall retain such knowledge and information which
he has acquired or shall acquire and develop during his employment respecting
such Confidential Information in trust for the sole benefit of the Company, its
successors and assigns and upon termination of his employment with the Company,
return same to the Company. The Executive shall, if asked to by the Company,
sign a statement acknowledging, among other things, that the Executive has
returned all such Confidential Information.

9.     COVENANT NOT TO COMPETE; NON-INTERFERENCE.

9.1   The Executive covenants and undertakes that during his employment by the
Company and for a period of three (3) years following the termination for any
reason of his employment or consultancy, as the case may be, with the Company,
he will not, whether for his own account or for the account of any other person,
firm, corporation or other business organization, interfere with the Company’ s
relationship with, or endeavor to entice away from the Company any person, firm,
corporation or other business organization who or which at any time during the
Executive’s employment with the Company was an executive, consultant, agent,
supplier, customer or active prospect of the Company or in the habit of dealing
with the Company.

9.2   The Executive covenants and agrees that during his employment by the
Company, and for a period of two (2) years following the termination for any
reason of his employment or consultancy, as the case may be, he shall not,
either directly or indirectly, without the prior written consent of the Company,
on his own behalf or in the service or on behalf of others serve anywhere in the
United States as an owner, manager, stockholder (except as a holder of no more
than l% of the issued and outstanding stock of a publicly traded company),
consultant, director, officer or executive of any business entity (other than
the Company) that provides, develops or sells prescription PBM Services. For the
purpose of this Agreement, PBM Services shall mean, services associated with the
prescription benefit management business, including but not limited to: (i)
claims administration, (ii) establishment and administration of a pharmacy
network and benefits, (iii) mail order pharmacy services (by phone, fax or
internet), (iv) drug utilization review, (v) disease state management and
delivery of specialty pharmacy benefits, (vi) formulary creation and
administration, (vii) rebate negotiation and administration, and (viii)
therapeutic substitution programs. Notwithstanding the foregoing, the Executive
may sit on the Board of Directors of one other company and may pursue other
outside business interests so long as such interests do not conflict with duties
or responsibilities the Executive owed to Company.

10.     COVENANT TO REPORT; PATENT, ETC.

10.1   The Executive shall promptly communicate and disclose to the Company all
inventions, discoveries, improvements and new writings, in any form, whatsoever
(hereinafter “Inventions” ) including, without limitation, all software,
programs, routines, techniques, procedures, training aides and instructional
manuals conceived, developed or made by him during his employment by the
Company, whether solely or jointly with others, and whether or not patentable or
copyrightable, (A) which relate to any matters or business carried on or being
developed by the Company, or (B) which result from or are suggested by any work
done by him in the course of his employment by the Company. The Executive shall
also promptly communicate and disclose to the Company all other data obtained by
him concerning the business or affairs of the Company in the course of his
employment by the Company.

10.2   All written materials, records and documents made by the Executive or
coming into his possession during his employment or consultancy concerning the
business or affairs of the Company shall be the sole property of the Company,
and, upon the later of termination of his employment or consultancy or upon the
request of the Company during his employment or consultancy, the Executive
agrees to render to the Company such reports of the activities undertaken by the
Executive or conducted under the Executive’s direction, pursuant hereto during
his employment or consultancy as the Company may request.

10.3   The Executive will assign to the Company all right in the Inventions and
will assist the Company or its designee during and subsequent to his employment
or consultancy, at the Company’s sole expense, in filing patent and/or copyright
applications on, and obtaining for the Company’ s benefit patents and/or
copyrights for such Inventions in any and all countries, and will assign to the
Company all such patent and/or copyright applications, all patents and/or
copyrights which may issue thereon, said Inventions to be and remain the sole
and exclusive property of the Company or its designee whether or not patented
and/or copyrighted.

10.4   Any Invention conceived, developed or made by the Executive and related
to the Executive’s responsibilities at Company, within one (1) year of the
termination of his employment, whether such termination of employment is
voluntary or involuntary, shall be deemed to have arisen out of and been
conceived, developed or made by the Executive during his employment by the
Company, unless established to have been conceived, developed or made after the
termination of such employment.

11. REMEDIES.

The Executive acknowledges that the Company will have no adequate remedy at law
if the Executive violates the terms of Section 8, 9 or 10 hereof. In such event,
the Company shall have the right, in addition to any other rights it may have,
to obtain in any court of competent jurisdiction injunctive relief to restrain
any breach or threatened breach of or otherwise to specifically enforce any of
the covenants of such Sections.

12.     COMPLIANCE WITH OTHER AGREEMENTS.

12.1   The Executive and the Company represent and warrant to the other that
each is under no contract, restriction or obligation which is inconsistent with
execution of this Agreement or the performance of his/its duties hereunder. Each
hereby agrees to indemnify the other for all losses, damages, costs, fees and
expenses including attorney’s fees incurred by the other in connection with any
of the following:

(a)     any breach of the foregoing representations and warranties;

(b)     any lawsuit or other legal proceeding in which it is claimed that the
other has breached any trust, confidence or duty of loyalty, etc.; or

(c)     any action or matter relating to the above representations and
warranties.

13.     WAIVERS.

A waiver by the Company or the Executive of a breach of any of the provisions of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.

14.     BINDING EFFECT; BENEFITS.

Subject to the provisions of Section 5 hereof, this Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors, assigns, heirs, and legal representatives, including any corporation
or other business organization with which the Company may merge or consolidate
or to which it may transfer substantially all of its assets. Insofar as the
Executive is concerned, this Agreement, being personal, cannot be assigned.

15. NOTICES.

All notices, requests, demands and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given or made when delivered in person, by courier, by facsimile
transmission (with proof of delivery), or four (4) days after dispatch by
registered or certified mail, postage paid, return receipt requested, to the
party to whom the same is so given or made, to the address of such party
hereinabove set forth.

16.     ENTIRE AGREEMENT; AMENDMENTS; SURVIVAL COVENANTS.

This Agreement contains the entire agreement and supersedes all prior agreements
and understandings, oral or written, between the parties hereto with respect to
the subject matter hereof (including the Existing Agreement), other than the
Existing Options. This Agreement may not be waived, changed, amended, modified
or discharged orally, but only by an agreement in writing signed by the party
against whom any waiver, change, amendment, modification or discharge is sought.
The covenants of the Executive contained in Sections 8, 9 and 10 of this
Agreement (and the other provisions of this Agreement that survive its
termination) shall survive the termination of the Employment Period and the
Consulting Period.

17. HEADINGS.

The headings contained in this Agreement are for reference purposes only and
shall not affect the construction or interpretation of this Agreement.

18. SEVERABILITY.

The invalidity of all or any part of any Section of this Agreement shall not
render invalid the remainder of this Agreement or the remainder of such Section.
If any provision of this Agreement is so broad as to be unenforceable, such
provisions shall be interpreted to be only so broad as is enforceable.

19. COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original, but all of which together
shall constitute one and the same instrument.

20.     GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to principles relating to conflict
of laws.

21. INDEMNIFICATION.

The Company shall, to the fullest extent permitted by law and by its Certificate
of Incorporation and By-laws, indemnify the Executive and hold him harmless for
any acts or decisions made by him in good faith while performing his duties
pursuant to this Agreement.

22.     LEGAL FEES.

The Executive’s reasonable legal costs incurred by the Executive in connection
with the negotiation of this Agreement and related matters shall be borne by the
Company up to a maximum of $25,000.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


By: /s/ Steven B. Klinsky
——————————————
Steven B. Klinsky
Chairman of the Board





——————————————
James J. Bigl

